Citation Nr: 0913653	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record shows that the Veteran also appealed the October 
2004 rating decision's denial of his claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This issue is no longer in appellate status because in an 
October 2008 rating decision the RO granted service 
connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the Veteran's notice of 
disagreement on such issue).  

The Board notes that a review of the claim's files reflects 
that the Veteran has raised a claim of entitlement to a total 
disability rating based on individual unemployability.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
hepatitis C.  Specifically, the Veteran contends that his 
hepatitis C is due to exposure to blood in service.  
According to the Veteran, he was inoculated with jet 
injectors contaminated with other recruits' blood at the 
Chicago Induction Center in 1971 and at Ft. Lewis prior to 
being sent to Vietnam in 1971.  Moreover, his service 
treatment records indeed document that he received numerous 
vaccinations and immunizations while in service, including 
while at Ft. Lewis.  Additionally, the record reflects that 
he has been clinically diagnosed with hepatitis C since 2003.  
Furthermore, the Veteran's representative in May 2006 and 
March 2009 submitted literature, including VA Fast Letter 04-
13 (June 29, 2004), to support his argument that jet gun 
injectors may transmit hepatitis C.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).

On the other hand, the record also documents that the Veteran 
has a history of in-service and post-service high-risk 
behavior.  In this regard, service treatment records reflect 
that he used drugs, including LSD.  Moreover, the post-
service record demonstrates that he has a long-standing 
history of alcohol abuse and the Veteran conceded that he 
currently uses marijuana.  Additionally, a September 2003 VA 
outpatient treatment record noted that the Veteran had 
"multiple sexual partners and not protective sex."  
Moreover, a February 2004 VA outpatient treatment record 
reports that the Veteran was a former intravenous (IV) drug 
abuser and an intranasal cocaine user.  Furthermore, while 
service treatment records are negative for a tattoo, the 
post-service record documents tattoos on both of his 
shoulders.  

However, the Veteran contends that he does not and has not 
ever used IV or intranasal drugs.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Further, he has indicated 
that he has always used protection, except for when he was 
married.  Id.  Additionally, a June 2005 VA outpatient 
treatment record shows that the Veteran's hepatitis C risk 
factor was a "needle stick."

Given the above record which is positive for a current 
diagnosis of hepatitis C and documents receiving vaccinations 
and immunizations in service, as well as the fact that the 
Veteran is competent and credible to state that he received 
jet gun injectors, and the literature provided by his 
representative which support his argument that jet gun 
injectors may transmit hepatitis C, the Board finds that a 
remand is required to provide the claimant with a VA 
examination to determine the nature and etiology of his 
hepatitis C.  See 38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
current hepatitis C.  Because it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1 (2008), the claim's folder should 
be made available to the examiner for 
review of pertinent documents therein.  
The examination report should reflect 
that such a review was conducted.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Based on an interview and a 
review of the claim's files, the report 
should note all possible risk factors the 
Veteran may have had for contracting 
hepatitis C, both in service and post-
service.  Following the review of the 
claim's file and examining the Veteran, 
the examiner should indicate whether it 
is at least as likely as not that the 
claimant's hepatitis C infection had its 
onset in service or is otherwise 
etiologically related to his active 
service, to include jet gun injectors 
used during inoculations, or any other 
risk factor identified in service.

Note 1:  In providing an answer to the 
above question, the examiner should 
comment on the literature the Veteran's 
representative provided VA in May 2006 
and March 2009. 

Note 2:  In providing an answer to the 
question, the examiner should take note 
of the fact that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.  While the appeal is in remand status, 
the Veteran should be provided updated 
Veterans Claims Assistance Act of 2000 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case (SSOC) 
addressing all evidence received by VA 
since the January 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

